DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 8, 2021 has been entered. Claims 1-8 remain pending in the application. Claims 9-12 have been cancelled. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed August 6, 2021.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Renilson et al. (U.S. Pub. 2016/0294050 hereafter Renilson).
Regarding claim 1, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) a radome-reflector assembly, comprising: a generally domed reflector (520 and shown as 120/220 in figures 1 and 2) having a peripheral rim (shown as 222 in figure 2); and a radome assembly (510, 530, 550, and 570 and shown as 110/210, 130/230, 150, and 170 in figures 1 and 2) attached to the reflector, the radome assembly comprising: an annular ring (530) having a front wall (532) and a side wall (534); a disk (510) that fits within the ring; and an RF-compliant absorber (“RF absorber gasket”, see paragraph 47 and shown as 914 in figure 9B); and further comprising a clip (550) that engages the rim and the ring to secure the reflector to the radome assembly (see paragraph 15 lines 4-10 and paragraph 23).
Regarding claim 5, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) the radome reflector assembly wherein the capture member (552) extends through a hole (531) in the ring (530).
Regarding claim 7, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) a radome reflector assembly, comprising: a generally domed reflector (520 and shown as 120/220 in figures 1 and 2) having a peripheral rim (shown as 222 in figure 2); and a radome assembly (510, 530, 550, and 570 and shown as 110/210, 130/230, 150, and 170 in figures 1 and 2) attached to the reflector, the radome assembly comprising: an annular ring (530) having a front wall (534) and a side wall (532 and “third rim leg” corresponding to 238 in figure 2 see paragraph 37); a disk (510) that fits within the ring; 
Regarding claim 8, Renilson teaches (Figures 1, 5B) the radome reflector assembly wherein the clip (550) further comprises a capture member (552) that extends through a hole (331) in the side wall (332) of the ring (530). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 through 4 are rejected under 35 U.S.C. 103 as being unpatentable over Renilson et al. (U.S. Pub. 2016/0294050 hereafter Renilson).
Regarding claim 2, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) the radome-reflector assembly wherein the clip (550) includes a front wall (surface parallel to front wall of annular ring 530 referred to as 532 in Fig. 5A) that overlies the front wall (532) of the ring (530), and a capture member (two of the features 552) that secures the reflector (520) relative to the radome assembly (see paragraph 15 lines 4-10 and paragraph 23).

However, Renilson teaches in a another embodiment (shown in Figures 3A-3D) forming a clip (350) to comprise a side wall (354) that overlies the side wall (334) of the ring (530 referred to as 330 in Figures 3A-3D) in addition to the front wall (surface parallel to the front wall of the ring referred to as 332 in Figure 3A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip taught in Figures 5A-6C in Renilson to include a side wall overlying the side wall of the ring as suggested by Figures 3A-3D in Renilson. The motivation would have been to inhibit UV radiation and moisture from reaching the interior of the radome-reflector assembly (paragraph 26 in Renilson).
Regarding claim 3, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) the radome-reflector assembly wherein the clip (550 as modified above to include 354) includes hooks (the other two features 552) that grip an underside of the front wall of the ring (532) (see figures 5A-5C and paragraph 37).
Regarding claim 4, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) the radome-reflector assembly wherein the capture member (two of the features 552) comprises a flexible finger (formed of metal and forced into slots 531 see paragraphs 36-37).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (U.S. Pub. 2005/0035923, hereafter Syed 1) in view of Syed et al. (U.S. Pub. 2005/0190116, hereafter Syed 2).
Regarding claim 6, Syed 1 teaches a radome-reflector assembly (1 and 14) (Figure 2), comprising a generally domed reflector (14) having a peripheral rim (Figure 2); and a radome assembly (5, 10, and 18) attached to the reflector (Figure 2), the radome assembly comprising: a disk (5 and 10); an RF-compliant absorber (18, see paragraph 22; Figure 2); and further comprising a clip (tab 24 and the outer rim of 1 connected to 24) that engages the rim (peripheral rim of 14) to secure the reflector (14) to the radome assembly (5, 10, and 18) (paragraph 26; Figures 2, 4-7); wherein the capture member (tab 24) extends through an opening (cut out 26) in the rim of the reflector (14).
Syed 1 does not teach that the radome assembly comprises an annular ring having a front wall and a side wall such that the disk fits within the ring and the ring engages with the clip.
However, Syed 2 teaches providing an annular ring (11) having a front wall (surface of 11 parallel to and facing away from 15) and a side wall (side surface of 11 extending perpendicularly to and facing away from surface 15) such that the annular ring surrounds and engages with the periphery of the radome (paragraph 17; Figures 2, 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Syed 1 to incorporate the teachings of Syed 2 to provide an annular ring within the radome assembly. The motivation would have been to reduce backlobe generation and signal interference caused by the radome assembly and improve overall antenna efficiency (paragraph 4 in Syed 2). 
Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive.
Regarding the substance of the examiner’s anticipation rejection over Renilson, the requirements for anticipation are discussed in MPEP § 2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” In the most recent office action, the examiner provided multiple rejections under 35 U.S.C. § 102 with specific mappings addressing every element of the claimed invention for the pertinent claims. Since no supposed errors in the examiner’s action have been pointed out, the burden has not been shifted to the examiner and the examiner has made a proper prima facie case of anticipation.
On pages 5-7 of Applicant’s response, Applicant argues that the examiner has failed to establish a prima facie case of anticipation because the clip 550 does not engage the reflector 520. MPEP § 2111 discusses proper claim interpretation, including giving claims their broadest reasonable interpretation in light of the specification during examination. Under broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. The requirements for anticipation are discussed in MPEP § 2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” As stated in the previous office action, Renilson discloses a clip that engages the rim and the ring to secure the reflector to the radome assembly. Applicant argues that clip 550 does not 
In reference to claim 1, Applicant also argues (Applicant’s Response, page 6-7) that claim 1 defines over Renilson under 35 U.S.C. 103 as Renilson does not suggest the use of clips to enable the quick assembly of an annular ring, a radome, an RF-absorber, and the rim of a reflector. Specifically, Applicant argues that Renilson does not suggest such a manner of construction as one embodiment of Renilson (Fig. 2) comprises a rim 230 that includes a leg 238 that engages the rim of the reflector without the use of a separate clip. Applicant’s argument is not commensurate with the claim as written. The relevant claim language from claim 1 of the instant application reads “A radome-reflector assembly . . . further comprising a clip that engages the rim and the ring to secure the reflector to the radome assembly”. As discussed previously when referring to Figures 5A through 6C, Renilson includes separate clip 550 that clips onto annular ring 530 which then engages with the rim of a reflector 520, radome 510, and 
Regarding the substance of the examiner’s obviousness rejection over Renilson, Syed 1, and Syed 2, Applicant argues (See Applicant’s response, page 7, “Rejections under 35 U.S.C. § 103) that because claim 1 is not anticipated by Renilson, the prior action did not present a prima facie case of obviousness and the rejection of dependent claims 2-4 and 6 under 35 U.S.C. 103 is improper. As discussed above, Renilson anticipates claim 1, the claim which claims 2-4 and 6 depend, by teaching a radome-reflector assembly, comprising a generally domed reflector 520 having a peripheral rim (shown as 222 in figure 2) and a radome assembly attached to the reflector, the radome assembly comprising an annular ring 530 having a front wall 532 and a side wall 534, a disk 510 that fits within the ring, an RF-compliant absorber (914 in figure 9B), and a clip (550) that engages the rim and the ring to secure the reflector to the radome assembly (see paragraph 15 lines 4-10 and paragraph 23).  Applicant makes no other arguments regarding the prima facie case of obviousness presented in the prior action. Thus, the rejection of claims 2-4 as obvious over Renilson and the rejection of claim 6 over Renilson in view of Syed 1 and Syed 2 is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/J.E.C./
Examiner, Art Unit 2845                                                                                                                                                                                           
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845